Citation Nr: 1623066	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  08-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board denied this appeal in a November 2013 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a joint motion for partial remand (JMR) submitted by the Veteran and the Secretary of Veterans Affairs (the Parties), and vacated the Board's November 2013 decision with regard to the rating assigned to the right wrist disability, and remanded the matter for action consistent with the JMR.  In June 2015, the Board remanded this matter to the agency of original jurisdiction (AOJ) with instructions to fulfill the stipulations of the JMR.

In February 2016, the Board remanded the case again, finding that the RO had not properly sent the case for extraschedular consideration as directed by the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2015 JMR, the Parties agreed that the Board's determination that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) was not supported by an adequate statement of reasons and bases.  In the JMR, the Parties detailed the various symptoms potentially indicating the Veteran was entitled to extraschedular consideration which the Board failed to address.  In response to the JMR, as well as another agreement by the Parties, the Board remanded the case to the AOJ for additional development in June 2015.

In the narrative portion of the June 2015 remand, the Board stated that after affording the Veteran a VA examination of his right wrist, the AOJ should consider whether his claim warrants referral for consideration of an extraschedular rating.  In the section of the Remand ordering development, the Board specified that an examination should be scheduled and then the claim readjudicated on schedular and extraschedular bases.

The directed examination was conducted in October 2015.  In November 2015, the VA Appeals Management Center (AMC) issued a Supplemental Statement of the Case (SSOC) in which it denied a higher rating for the Veteran's right wrist disability.  It did not mention an extraschedular rating.

In December 2015, the Direction of Compensation Services determined the Veteran was not entitled to extraschedular consideration under 38 C.F.R. § 3.321(b).  In making this determination, the Director noted the Veteran's range of motion measurements at his December 2007, March 2011, and June 2013 Compensation and Pension (C&P) examinations and found that there were higher diagnostic codes available for the wrist if the range of motion in the Veteran's right wrist was to worsen.  The Director also opined that the Veteran was capable of sedentary employment.

The Board finds the explanation submitted by the Director of Compensation Services inadequate.  First, it failed to take into consideration the Veteran's most recent C&P examination in October 2015.  Second, it did not address the various symptoms outlined by the Parties as critical to determining whether or not the Veteran was entitled to extraschedular consideration such as numbness, swelling, locking, tremors, and stomach upset (due to pain medication).  Finally, the Director did not provide an explanation as to why he believed the Veteran was capable of sedentary employment-in January 2014, the Veteran contended that he was unable to obtain sedentary employment due to his physical looks.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's case to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular rating for his service-connected right wrist disability. 

In making this determination, the Director is asked to particularly comment on the following:

a. Numbness in the Veteran's right hand;

b. Pain in the Veteran's stomach due to medication for his wrist;

c. Tremors in the Veteran's right wrist associated with range of motion;

d. Locking in the Veteran's right wrist;

e. Swelling and numbness in the fingers of the Veteran's right hand;

f. the results from the Veteran's October 2015 C&P examination;

g. the Veteran's belief that he is incapable of obtaining sedentary employment.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




